DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 02/11/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

3.	Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claim appears to be software per se. software alone is not a process, machine, manufacture or composition of matter. The functions described in the claim directed to software functions without any incorporating necessary hardware structure to perform the functions. 
Examiner suggests that claim 14 be amended to recite at least storage device for storing computer programs and a processor for executing the computer programs are needed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1,3,5-6,8-10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Unkefer et al. (US 2008/0255886 hereinafter referred to as Unkefer)  in view of Johnsrud et al. (US 2017/0243287 hereinafter referred to as Johnsrud).

Regarding claim 1,
Unkefer teaches:
(Unkefer [0022] [0027] [0028], recording a conversation between two parties associated with a transaction to be conducted between the parties. The conversation can be recorded by computer system of service confirmation system. The recording of the conversation can conducted by a computer system. The conversation also recorded by computer system of the participant).  
“monitoring communication among the plurality of parties, the plurality of parties including a user and an agent, the communication including at least some part related to forming of an agreement between at least some of the parties” (Unkefer [0022] [0020], recording the entire conversation between the parties or the conclusion on the transaction that reflects the understanding (agreement) of the parties. The two parties include a customer and salesperson of company). 
 “forming, using a machine-implemented process, evidence of the agreement based on the monitoring of the communication; and” (Unkefer [0051] [0046], the recording include subjective confirmation factor regarding the conversation between the two parties associated with performed transaction. The recording is a valuable evidence regarding the discussion between the parties, and will be used for dispute resolution).
Unkefer discloses storing the recording in the computer system for later retrieval. However, Unkefer is silent about storing in “immutable ledger.”
Unkefer does not explicitly teach:
“storing the evidence in an immutable ledger for future retrieval.”
Johnsrud teaches:
(Johnsrud [0051] [0040] [0056], storing smart contract in distributed ledger. The smart contract represents negotiation and/or performance of contract between two parties. The distributed ledger is based on blockchain where the data records maintained in distributed database that enhance the security of the record. In addition, the distributed ledger technology offered by blockchain is secured (immutable) in cryptocurrency [https://www.webopedia.com/definitions/blockchain/]).
Both Unkefer and Johnsrud teach facilitating contracts between two parties. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Unkefer to include a feature that store data records such as smart contract of two parties in a distributed ledger offered by blockchain as disclosed by Johnsrud, such inclusion enhances the security of the smarty contract (Johnsrud [0056]). 

Regarding claim 14,
Unkefer teaches”
“A machine-implemented system configured to provide assistance in an interaction among a plurality of parties, the providing of assistance including” (Unkefer [0013], a computer system of recording confirmation of transaction between two parties).
“monitoring communication among the plurality of parties, the plurality of parties including a user and an agent, the communication including at least some part related to forming of an agreement between at least some of the parties” (Unkefer [0022] [0020], recording the entire conversation between the parties or the conclusion on the transaction that reflects the understanding (agreement) of the parties. The two parties include a customer and salesperson of company). 
 “forming, using a machine-implemented process, evidence of the agreement based on the monitoring of the communication; and” (Unkefer [0051] [0046], the recording include subjective confirmation factor regarding the conversation between the two parties associated with performed transaction. The recording is a valuable evidence regarding the discussion between the parties, and will be used dispute resolution).
Unkefer discloses storing the recording in the computer system for later retrieval. However, Unkefer is silent about storing in “immutable ledger.”
Unkefer does not explicitly teach:
“storing the evidence in an immutable ledger for future retrieval.”
Johnsrud teaches:
“storing the evidence in an immutable ledger for future retrieval.” (Johnsrud [0051] [0040] [0056], storing smart contract in distributed ledger. The smart contract represents negotiation and/or performance of contract between two parties. The distributed ledger is based on blockchain where the data records maintained in distributed database that enhance the security of the record. In addition, the distributed ledger technology offered by blockchain is secured (immutable) in cryptocurrency [https://www.webopedia.com/definitions/blockchain/]).
Both Unkefer and Johnsrud teach facilitating contracts between two parties. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Unkefer to include a feature that store data records such as smart 

Regarding claim 15,
Unkefer teaches:
“A non-transitory machine-readable medium having instructions stored thereon, wherein the instructions when executed by a machine-implemented system cause said system to provide assistance in an interaction among a plurality of parties, the providing of assistance including:” (Unkefer [0053][0057], a software program to be executed by computer system to provide confirmation system. The software is provided on a computer readable media). 
“monitoring communication among the plurality of parties, the plurality of parties including a user and an agent, the communication including at least some part related to forming of an agreement between at least some of the parties” (Unkefer [0022] [0020], recording the entire conversation between the parties or the conclusion on the transaction that reflects the understanding (agreement) of the parties. The two parties include a customer and salesperson of company). 
 “forming, using a machine-implemented process, evidence of the agreement based on the monitoring of the communication; and” (Unkefer [0051] [0046], the recording include subjective confirmation factor regarding the conversation between the two parties associated with performed transaction. The recording is a valuable evidence regarding the discussion between the parties, and will be used dispute resolution).
Unkefer discloses storing the recording in the computer system for later retrieval. However, Unkefer is silent about storing in “immutable ledger.”

“storing the evidence in an immutable ledger for future retrieval.”
Johnsrud teaches:
“storing the evidence in an immutable ledger for future retrieval.” (Johnsrud [0051] [0040] [0056], storing smart contract in distributed ledger. The smart contract represents negotiation and/or performance of contract between two parties. The distributed ledger is based on blockchain where the data records maintained in distributed database that enhance the security of the record. In addition, the distributed ledger technology offered by blockchain is secured (immutable) in cryptocurrency [https://www.webopedia.com/definitions/blockchain/]).
Both Unkefer and Johnsrud teach facilitating contracts between two parties. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Unkefer to include a feature that store data records such as smart contract of two parties in a distributed ledger offered by blockchain as disclosed by Johnsrud, such inclusion enhances the security of the smarty contract (Johnsrud [0056]). 

Regarding claim 3, Unkefer and Johnsrud teach all the limitations of claim 1.
Unkefer teaches:
“wherein forming the evidence includes using the machine- implemented process to perform one or more of the following: determining that the communication relates to forming the agreement” (Unkefer [0021] [0030], the recording includes documenting an agreement accepted by the customer associated insurance policy transaction with the salesperson).  
:” (Unkefer [0021] [0030], the recoding also capture the customer’s acceptance of terms and condition associated with the purchasing and transaction. The recording may include total interaction, or portion of interaction or summary of interaction that includes plurality of information associated with the transaction).
“extracting information characterizing the agreement (Unkefer [0048] [0049], detecting words and voice form the conversation by voice recognition technique).
“eliciting clarification or confirmation information from the parties; and determining confidence of information determined or extracted from the communication” (Unkefer [0030] [0021], the recording also include confirmation process that includes understanding of the transaction between the two parties in completing the transaction. The recording also includes the customer’s acceptance of terms and condition associated with the transaction).

Regarding claim 5, Unkefer and Johnsrud teach all the limitations of claim 1.
Unkefer teaches:
“wherein the communication is between two human users” (Unkefer [0020], the interaction between a customer and salesperson).  

Regarding claim 6, Unkefer and Johnsrud teach all the limitations of claim 1.
Unkefer teaches:
“wherein the monitoring and the forming of evidence is performed without interjection in the communication between the parties” (Unkefer [0028], the recording of the transaction between the two parties can be performed using the local device of the sales person without third party involvement). Examiner note: the “interjection” interpreted as intervention of third party between the two parties. 

Regarding claim 8, Unkefer and Johnsrud teach all the limitations of claim 1.
Unkefer teaches:
“wherein forming the evidence includes interjecting communication between a monitoring entity and one or more of the parties of the communication, including eliciting confirmation or clarification information from the parties” (Unkefer [0029][0030], a third party confirmation system to record the transaction between the customer or salesperson of the company. The recording facilitated by the third party includes confirmation process for the transaction).

Regarding claim 9, Unkefer and Johnsrud teach all the limitations of claim 1.
Johnsrud teaches:
“wherein storing the evidence in an immutable ledger includes storing information evidencing the existence of the evidence on a public distributed ledger” (Johnsrud [0051] [0059] [0060], storing smart contract in a distributed ledger. The distributed ledger is decentralized ledger that maintains multiple block chains. The blockchain is decentralized public block chain from which anyone can read or send transaction to it)
Both Unkefer and Johnsrud teach facilitating contracts between two parties. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Unkefer to include a feature that stores data records in 

Regarding claim 10, Unkefer and Johnsrud teach all the limitations of claim 1.
Johnsrud teaches:
“wherein the public distributed ledger comprises a blockchain.  (Johnsrud [0059] [0060], the distributed ledger is decentralized ledger that maintains multiple block chains. The blockchain is decentralized public block chain from which anyone can read or send transaction to it)
Both Unkefer and Johnsrud teach facilitating contracts between two parties. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Unkefer to include a feature that stores data records in decentralized distributed ledger offered by public block chain as disclosed by Johnsrud, such public block chains are secured and provide efficient verification process for the transaction (Johnsrud [0060]).

Regarding claim 12, Unkefer and Johnsrud teach all the limitations of claim 1.
Unkefer teaches:
“providing a machine-implemented dispute assistance including interacting with the user and a representative of the agent, the dispute assistance including providing an information retrieval service from the immutable ledger” (Unkefer [0045] [0046] and [0050], resolving issues associated with the transaction performed between the customer and agent by retrieving the recording of the transaction from the storage or archive by an investigator). Examiner note: The claimed immutable ledger” is addressed in claim 1 in view of Johnsrud. 

Regarding claim 13, Unkefer and Johnsrud teach all the limitations of claim 1.
Unkefer teaches:
“wherein the dispute assistance further includes one or more of: providing advice to at least one party of the plurality of parties; establishing communication between the user and/or the representative and a further party for the purpose of resolving a dispute; and answering questions received from at least one of the user and the representative related to the interaction among the parties” (Unkefer [0045] and [0046], resolving the customer’s specific question by investigator regarding the transaction by retrieving the recording from the storage.  The recording provides accurate information that helps for resolving by providing accurate information regarding the transaction).

4.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Unkefer et al. (US 2008/0255886 hereinafter referred to as Unkefer)  in view of Johnsrud et al. (US 2017/0243287 hereinafter referred to as Johnsrud), and further in view of Nagal et al. (US 2018/0018723 hereinafter referred to as Nagal).

Regarding claim 11, Unkefer and Johnsrud teach all the limitations of claim 1.
Nagal teaches:
(Nagal [0108] and [0109] [0086] [0088], teaches retrieving vehicle record from blockchains for correcting conflicts in information between authorized parties. The blockchains represent distributed ledger. The vehicle record included smart contracts that verify or enforce negotiation).
Unkefer, Johnsrud and Nagal teach facilitating contracts between two parties. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Unkefer and Johnsrud  to include a feature for retrieving records from ledger for verification as disclosed by Nagal, such feature ensure the integrity of the record (Johnsrud [0088]).

5.	Claims 2,4,7 are rejected under 35 U.S.C. 103 as being unpatentable over Unkefer et al. (US 2008/0255886 hereinafter referred to as Unkefer)  in view of Johnsrud et al. (US 2017/0243287 hereinafter referred to as Johnsrud), and further in view of Beaver et al. (US 2017/0277993 hereinafter referred to as Beaver).

Regarding claim 2, Unkefer and Johnsrud teach all the limitations of claim 1.
Beaver teaches:
“wherein forming the evidence comprises performing a natural language processing analysis of the communication to extract the evidence” (Beaver [0095], using Natural Language Processing (NLP) for processing inputs during conversation between the user and the virtual assistance).


Regarding claim 4, Unkefer and Johnsrud teach all the limitations of claim 1.
Beaver teaches:
“wherein the communication is between a human user and a machine-implemented agent” (Beaver [0053] [0049], a conversation between a virtual assistant and a user to provide virtual assistance service to the user. The conversation is monitored by the virtual assistance service). 
Unkefer, Johnsrud and Beaver teach recording conversation between two parties. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Unkefer and Johnsrud to include a feature that implement conversation between user and virtual assistant as disclosed by Beaver, such inclusion is useful to implement a customer service that performs human tasks by the virtual assistance (Beaver [0015]).

Regarding claim 7, Unkefer and Johnsrud teach all the limitations of claim 1.
Beaver teaches:
“further comprising conducting a machine-implemented interaction between a monitoring entity and one or more of the plurality of parties, including one or more of:  providing advice to Beaver [0049] [0050] [0039], the virtual assistance service monitor the conversation between the user the virtual assistance and transferring to human representative to resolve escalation detected from the conversation. Beaver [0039] also suggests predetermined escalations types to be resolved by human representatives to answer questions related to specific profession such as legal, medical or business practices)
“establishing communication between at least one party of the plurality of parties and a further party for the purpose of advising said party; and answering questions received from at least party of the plurality of parties related to the interaction among the parties or a prior related interaction.” (Beaver [0050] [0051] [0039], the human representative handle the escalation with the user. Answering specific questions related to specific profession area). 
Unkefer, Johnsrud and Beaver teach recording conversation between two parties. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Unkefer and Johnsrud to include a feature for answering questions related to specific profession during the conversation between user and virtual assistant as disclosed by Beaver, such inclusion is useful to provide a service according to the laws and regulations related to the profession (Beaver [0039]).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references teach customer service assistance.
		Jodoin et al. (US 2016/0086169)
		Koohmarey et al (US 2019/0104092)

Sidi et al. (US 2020/0014642)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587.  The examiner can normally be reached on Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454